NUMBER 13-17-00528-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


WILLIAM BANDA                                                                   Appellant,

                                             v.

STATE OF TEXAS                                                                   Appellee.


                    On appeal from the 430th District Court
                          of Hidalgo County, Texas.



                                       ORDER
     Before Justices Rodriguez, Contreras, and Benavides
                      Order Per Curiam
      Appellant’s counsel, Allegra Hill, has filed a motion requesting to withdraw as counsel.

According to her motion to withdraw, good cause exists for her to withdraw because she has

accepted employment with the Office of the Governor of Texas.

      Adequate reason for the discharge of counsel and appointment of new counsel rests

within the sound discretion of the trial court. Carroll v. State, 176 S.W.3d 249, 255 (Tex.

App.—Houston [1st Dist.] 2004, pet. ref'd). In those circumstances where the appointment of
substitute counsel may be necessary, an appellate court, when faced with a motion to

withdraw, should abate the proceeding to the trial court for determination of this issue.

Accordingly, counsel’s motion to withdraw is CARRIED WITH THE CASE.                   We grant

counsel’s motion to abate, ABATE the appeal, and REMAND the cause to the trial court for

further proceedings consistent with this order.

       Upon remand, the trial court shall determine whether appellant’s court-appointed

attorney should remain as appellant’s counsel; and, if not, whether appellant is entitled to new

appointed counsel. If the trial court determines that there is no reason to discharge appellant’s

current appointed attorney and appoint substitute counsel, the court shall enter an order to

that effect. If the trial court determines that new counsel should be appointed, the name,

address, telephone number, email address, and state bar number of newly appointed counsel

shall be included in the order appointing counsel. The trial court shall further cause its order

to be included in a supplemental clerk's record to be filed with the Clerk of this Court on or

before the expiration of thirty days from the date of this order.

       IT IS SO ORDERED.

                                                                          PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of September, 2018.




                                                2